DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,645,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/09/2021.
Applicant's election with traverse of Species C in the reply filed on 04/09/2021 is acknowledged.  The traversal is on the ground(s) that “To properly restrict invention(s) under 35 U.S.C. § 121, there are two principal criteria, i.e., the inventions must be independent or distinct as claimed.”.  This is not found persuasive because the requirement was not for a restriction of different claimed inventions, but was an election of species (different disclosed embodiments/inventions).  The applicant appears to be confusing the two, stating “Applicant initially traverses the restriction because figures, election, which is improper with the statutory requirement for restriction (emphasis added).”  The examiner reminds the applicant that figures are identified to represent different disclosed species of inventions in a requirement for election of species (similar to how claims are identified to represent different inventions in a requirement for restriction).  Please see MPEP 803.  Also if applicant is traversing on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  number 728, liquid feeding assembly; number 730, container housing a liquid; number 732, liquid feed conduit; number 734, end opening of liquid feed conduit; .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 6, 10, 15, and 16 are objected to because of the following informalities:   
Claim 6, the phrase “the lower surface of the base…spanning from the first and second ends of the base” is unclear since the lower surface of the base spans the first and second ends of the base, but does not span from the first and second ends of the base”;
Claim 10, line 5, the term “passed” should be replaced with --past--; and
Claim 15, lines 26-27, the phrase “the reservoir interposed between at least one of the first and second wire mesh entrances” is unclear since the phrase is not properly reciting the position of the reservoir as being between the first and second wire mesh entrances as intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 15, lines 29-31, the phrase “the reservoir disposed at least partially underneath a bottom portion spanning upwardly from the first end of at least one of the first and second wire mesh entrances” renders the claim vague and indefinite since it is not clear to what structure the “bottom portion” belongs to.  That is, the phrase in question needs to recite the “bottom portion” as being part of at least one of the first and second wire mesh entrances as was intended but which is not clear from the language at present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin 1,146,698 in view of Noyes 1,079,576.
In regard to claim 1, Franklin discloses an animal trapping device comprising a base (3; see Figs. 1-3) having a first end, a second end opposing the first end, two opposing sides, a lower surface, an upper surface opposing the lower surface of the 
In regard to claim 5, Franklin and Noyes do not disclose the wire mesh cage assembly is of approximately 15-20 gauge wire and defining a plurality of approximately ½ x ½ inch openings.  It would have been an obvious matter of design choice to modify the wire mesh cage assembly such that it is of approximately 15-20 gauge wire and defining a plurality of approximately ½ x ½ inch openings since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the trap of Franklin and Noyes would perform equally as well with the wire mesh cage assembly configured as claimed, and because a person of ordinary skill in the art would readily employ a desired gauge of wire to form the wire mesh cage assembly such that it has sufficient strength to retain targeted species therein so that they cannot escape and would employ the desired size for the openings such that they are small enough to be able to prevent the escape of the targeted species from the trap.

In regard to claim 7, Franklin discloses wherein the width of wire mesh cage assembly (width of 1-6) uniformly spans at least 80% of the wire mesh length (length of 1-6; the width of 1-6 spans 100% of the wire mesh length in Fig. 1).
In regard to claim 8, Franklin and Noyes disclose wherein the first and second wire mesh entrances (25-27 of Noyes) are of a conical shape.
In regard to claim 9, Franklin and Noyes discloses wherein the exit apertures (19-20, 44 of Franklin; 27 of Noyes) of the first and second wire mesh entrances (16 of Franklin; 25-27 of Noyes) are concentrically aligned with one another (see Figs. 1-2 of Franklin; see Fig. 2 of Noyes).
In regard to claim 11, Franklin and Noyes disclose wherein the enclosed entrance channels of the first and second wire mesh entrances (16 of Franklin; 25-27 of Noyes), respectively, continually taper in diameter toward the exit aperture spatially coupled thereto (see Fig. 3 of Franklin; see Fig. 2 of Noyes).
In regard to claim 12, Franklin and Noyes disclose wherein the reservoir (40 of Noyes) is interposed between at least one of the first and second wire mesh entrances (16 of Franklin; 25-27 of Noyes) and the base (3 of Franklin; 3 of Noyes---see Fig. 2).
Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin 1,146,698 in view of Noyes 1,079,576 as applied to claim 1 above, and further in view of Peters et al. 5,357,708 or Parker 3,800,464.
.




Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA